09/14/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: OP 21-0427


                                        OP 21-0427
                                                                           FILED
JEREMIAH KENDALL,                                                           SEP 14 2021
                                                                          Bowen Greenwood
                                                                        Cle rk of Spreme
                                                                                   u      Court
              Petitioner,                                                   State of Montana



       v.
                                                                     ORDER
 DARREN SHORT,
 Lincoln County Sherriff,

              Respondent.



       Jeremiah Kendall petitions this Court for habeas corpus relief, contending illegal
incarceration because of his harsh sentence for escape. Kendall states that the Lincoln
County District Court sentenced him to ten years without parole for the conviction of
escape after being "sentenced to house arrest for 12 days and was supposed to turn
[himself] in on April 9th." He explains that rather than tuming himself in, he left his house
"and hid in the woods until caught." Kendall requests reduction of his sentence and a
sentence review.
       We requested and reviewed the register of actions as well as the sentencing
judgment from the District Court. Kendall entered a plea of guilty to felony escape on
May 3, 2021, and the District Court held a sentencing hearing. The court sentenced
Kendall to the Montana State Prison for ten years with a parole ineligibility restriction and
awarded thirty-eight days of credit for time served. The court gave its reasons for the
sentence.
       1. The sentence takes into account the circumstances surrounding this
          offense including:
              a. Less than 14 days before his escape, Defendant had been
                 sentenced pursuant to his guilty plea to aggravated assault on his
                 former girlfriend and tampering with evidence.
              b. At the time of his sentence the court was forced to implement
                 COVID protections which included home arrest and
                 self-surrender.
              c. Defendant did not simply miss a date or was late for an
                 [appointment]. He absconded and went into active hiding.
              d. For over a week there was an active man hunt placing law
                 enforcement, Defendant himself, and other members of the
                 community that Defendant involved in his escape at risk.
              e. The Defendant's conduct here is not an isolated incident. His
                 criminal history demonstrates he is unable to be successful on
                 community supervision.
              f. The   seriousness of the offense and the Defendant's criminal
                 history warrant a restriction on his parole eligibility.

[Judgment] and Sentence, at 2-3 (Mont. Nineteenth Judicial Dist. Ct. May 26, 2021).
       A district court's sentencing authority is found in statutes. Section 45-7-306(3)(b),
MCA, provides that: "A person convicted of the offense of escape shall be[] . . . imprisoned
in the state prison for a term not to exceed 10 years if the person escapes after having been
with or convicted of a felony[.]" Here, the District Court referenced Kendall's recent
convictions and sentence.' "[Section] 46-18-202(2), MCA, does allow sentencing judges
to render a convicted person ineligible for parole if his or her sentence is for more than one
year[.]" State v. Burch, 2008 MT 118, ¶ 26, 342 Mont. 499, 182 P.3d 66. Section 46-18-
202(2), MCA (2019), states that "the sentencing judge may impose the restriction that the
offender is ineligible for parole . . . ." This Montana statute also provides that the court
must give its reasons for the restriction, including "that the restriction is necessary for the
protection of society[.]" Section 46-18-202(2), MCA (2019). The District Court listed the,
circumstances for the sentence and the reason for his parole ineligibility. Kendall's
sentence is facially valid. On June 11, 2021, Kendall received an application for sentence
review and may pursue other review with the Sentence Review Division.




  Besides the Lake County matters, Kendall also has a 2016 felony conviction for tampering with
witnesses and informants where the Missoula County District Court imposed a prison sentence.

                                               2
      Kendall is not entitled to a writ of habeas corpus. He has not demonstrated illegal
incarceration. Section 46-22-101(1), MCA. Accordingly,
      IT IS ORDERED that Kendall's Petition for Writ of Habeas Corpus is DENIED.
      The Clerk is directed to provide a copy of this Order to Sheriff Darren Short, Lincoln
County; to counsel of record, and to Jeremiah Kendall personally.
      DATED this )4 /1:ky of Septernber, 2021.



                                                               Chief Justice



                                                         )14 Al J UL.-




                                                                 Justices




                                             3